FILED
                             NOT FOR PUBLICATION                            NOV 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HANA HILSENRATH and OLIVER                       No. 08-15230
HILSENRATH,
                                                 D.C. No. CV-07-05374-WHA
               Plaintiffs - Appellants,

  v.                                             MEMORANDUM *

CREDIT SUISSE (CS) and UNITED
BANK OF SWITZERLAND (UBS),

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                    William H. Alsup, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY and TALLMAN, Circuit Judges.


       Hana Hilsenrath and Oliver Hilsenrath appeal pro se the district court’s

dismissal of their action against Credit Suisse and the United Bank of Switzerland


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
alleging that the banks failed to warn them through a product-warning label that

the banks would not comply with the United States Constitution and its provisions

to protect the constitutional right to property. We have jurisdiction under 28

U.S.C. § 1291. Our review is de novo, Edwards v. Marin Park, Inc., 356 F.3d

1058, 1061 (9th Cir. 2004), and we affirm for the reasons stated in the district

court’s Order filed on January 10, 2008.

      AFFIRMED.




                                           -2-                                   08-15230